DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The applicant successfully overcame all specification objections.
The applicant’s amendments to the claims successfully overcame all 112 rejections from the previous office action.
Applicant's arguments filed 07/09/2021 have been fully considered but they are not persuasive in regards to the 101 rejection. The applicant argues that the 101 rejection of claim 11 fails to properly consider the elements recited by the claim, specifically the processor, and memory storage. However, the processor and memory only teach basic computer components, which perform a task than can be done by mental process or by pen and paper, i.e. extracting signal data and determining a coherency value to determine if the signals came from the same subject. A medical professional would be able to extract signal data from an RIP signal as well as a PPG and determine if the signals are from the same patient by observing the signals and looking to see that expected physiological responses shown in the data align and/or are synchronized etc. The applicant further points out that the signals are obtained by one or more biometric sensors, however, despite being addressed in the previous rejection, the sensors are not being claimed, it merely states that the data is obtained by sensors. However, even if the sensors are recited, it would be unlikely to overcome the 101 rejection. Lastly there is no post solution activity that practically integrates the mental concept into a complete system or method. The claims state that a coherency value is determined based on a first and second extracted signal taken from signal data of the study which are stored on a memory and that based that coherency value it is determined whether the first and second signals originated from the same subject, however there is no .
Applicant’s arguments with respect to claim(s) 1-9, 11-19 and 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
For the 103 rejection of claim 10, the applicant argues there was insufficient reasoning as to why one of ordinary skill in the art would select a RIP signal and a PPG signal, as described by Burton to modify Kotz. Burton describes sensors for performing sleep studies and teaches the use of one or more respiratory inductance plethysmography sensors are commonly used during sleep studies to track and monitor breathing, (Burton P40 lines 4-14; P103 lines 30-35) and that PPG sensors are commonly used to track cardiac function during sleep studies (Burton P104 lines 1-18; P104 lines 29-44). Therefore it would have been obvious to have chosen a first signal being RIP signal to track and monitor the breathing of a subject, and a second signal being a PPG signal to track and monitor the cardiac function of a subject, in order to effectively record respiratory and cardiac function of a subject and provide data that is necessary to understand the physiological activity of a subject during the sleep study. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-19 and 21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim(s) 1, 11 and 21 recite a method, system, and a computer readable medium for extracting a first and second signal from a patient and determining a coherency value for the first and second signal and determining the correspondence of the signal data 
This judicial exception is not integrated into a practical application. In, particular, the claims only recite a couple additional elements such as the processors, memory devices, and computer system, which claims nothing more than a computer. These elements are also recited at a high level of generality (i.e. as a generic computer or smartphone or smart device can perform the basic functions). These components are cited such that they amount to no more than mere instructions to apply the exception using a generic computer component. The claims also do not recite any post solution activity that practically integrates the mental concept into a complete system or method. Accordingly, these 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to integration of the abstract idea into a practical application, the additional elements of, extracting a first and second signal, storing the signal data, or executing instruction from a computer readable medium can be performed by generic computer components.
Dependent claim 3-10 and 13-19 do not include additional elements to amount to significantly more than the abstract idea and inherit the same deficiencies.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3-8, 11, 13-18, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kotz et al (U.S. PG Pub 2017/0143206 A1) in view of Burton (Wipo Pub 2016/110804 A1).
Regarding claims 1 and 21, Kotz teaches a method/non-transitory computer readable medium  having stored thereon executable instructions that when executed by one or more processors configure 
Burton teaches a physiological tracking system, wherein the physiological data is used for a sleep study (P104 lines 15-27), and wherein the first signal is a respiratory inductance plethysmography (RIP) signal (P40 lines 4-14, 26-33, 48-56 teaches using an RIP sensor to monitor and track a user’s breathing in conjunction with other sensors and sensor data for a sleep study; P103 lines 30-35 teaches using a RIP sensor for monitoring and tracking a user’s breathing).
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to have modified Kotz, to have users be part of a sleep study, wherein the first signal is a respiratory 
Regarding claim 3, the modified invention of Kotz teaches claim 1, further comprising determining a presence within the first signal and the second signal of a trigger signal portion of a same physiological origin ([0073]-[0075]; [0080]; [0094]-[0095]; teaches using the coherency values to ensure the signals correlate and are from the same subject; [0146]).
Regarding claim 4, the modified invention of Kotz teaches claim 1, wherein the second signal is
Regarding claim 5, the modified invention of Kotz teaches claim 1, wherein the step of determining the coherency value is based on a determination of a coherency between a first frequency component of the first signal and a second frequency component of the second signal ([0066]-[0073] teaches the method and calculations for determining the coherency of signals by extracting feature data). 
Regarding claim 6, the modified invention of Kotz teaches claim 1, further comprising identifying a common physiological event present in both the first signal and the second signal ([0066]-[0073] teaches the method and calculations for determining the coherency of signals; [0078]; [0080] teaches checking that pulse beat data correlates between two separate sensors; [0084]-[0088] teaches using corresponding audio signals to determine that sensors are worn by the same subject).
Regarding claim 7, the modified invention of Kotz teaches claim 6, further comprising identifying a common physiological event present in both the first signal and the second signal, wherein the common physiological event includes respiration, heartbeat, body movement, brain activity, skin conductance, muscle tone, eye movement, or sound, or coupling between physiological events ([0063]; [0078]; [0080]; [0103] teaches using skin conductance to determine if the nodes of two sensors correspond to the same wearer; [0084]-[0088] teaches using corresponding audio signals to determine that sensors are worn by the same subject).
Regarding claim 8, the modified invention of Kotz teaches claim 1, wherein the step of determining the coherency value includes measuring a coupling strength of common harmonics between the first signal and the second signal, and determining whether at least some components of the first signal and the second signal originate from a common physiological origin ([0063] teaches the coherency determination to determine that the signals are from the same person; [0065]-[0073] teaches the method for determining the coherency values).
Regarding claim 11, A system to determine whether signals of a physiological study originate from a same subject
Burton teaches a physiological tracking system, wherein the physiological data is used for a sleep study (P104 lines 15-27), and wherein the first signal is a respiratory inductance plethysmography (RIP) signal (P40 lines 4-14, 26-33, 48-56 teaches using an RIP sensor to monitor and track a user’s breathing in conjunction with other sensors and sensor data for a sleep study; P103 lines 30-35 teaches using a RIP sensor for monitoring and tracking a user’s breathing).
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to have modified Kotz, to have users be part of a sleep study, wherein the first signal is a respiratory inductive plethysmography (RIP) signal, as taught by Burton, in order to be able to ensure that the data from a sleep study corresponds to the proper subject, and to effectively track and monitor the breathing of the subject during a sleep study to enable to study to understand the physiological activity of the user during the sleep cycle.
Regarding claim 13, the modified invention of Kotz teaches claim 11, wherein the one or more processors are further configured to determining a presence within the first signal and the second signal 
Regarding claim 14, the modified invention of Kotz teaches claim 11, wherein the second signal is
Regarding claim 15, the modified invention of Kotz teaches claim 11, wherein the one or more processors are further configured to determine the coherency value based on a determination of a coherency between a first frequency component of the first signal and a second frequency component of the second signal ([0066]-[0073] teaches the method and calculations for determining the coherency of signals by extracting feature data).
Regarding claim 16, the modified invention of Kotz teaches claim 11, wherein the one or more processors are further configured to identify a common physiological event present in both the first signal and the second signal ([0066]-[0073] teaches the method and calculations for determining the coherency of signals; [0078]; [0080] teaches checking that pulse beat data correlates between two separate sensors; [0084]-[0088] teaches using corresponding audio signals to determine that sensors are worn by the same subject).
Regarding claim 17, the modified invention of Kotz teaches claim 16, wherein the common physiological event includes respiration, heartbeat, body movement, brain activity, skin conductance, muscle tone, eye movement, or sound, or coupling between physiological events ([0063]; [0078]; [0080]; [0103] teaches using skin conductance to determine if the nodes of two sensors correspond to the same wearer; [0084]-[0088] teaches using corresponding audio signals to determine that sensors are worn by the same subject).
Regarding claim 18, the modified invention of Kotz teaches claim 11, wherein the one or more processors are further configured to determine the coherency value by measuring a coupling strength of .
Claims 9-10, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kotz et al (U.S. PG Pub 2017/0143206 A1) in view of Burton (Wipo Pub 2016/110804 A1) as applied to  claims 1 and 11 respectively above, and further in view of Chu et al (U.S. PG Pub 2013/0303921 A1).
Regarding claims 9, the modified inventions of Kotz teaches claim 1, however fails to teach, further comprising: sampling a first frequency band of the first signal
Chu teaches an invention in the same field of endeavor, comprising: filtering the frequency band of the first signal ([0058] teaches filtering a physiological signal collected by a sensor by a band pass filter) and sampling the filtered first signal at a first sampling frequency ([0059] teaches sampling the physiological data at a sampling frequency higher than the Nyquist rate), and filtering the frequency band of the second signal and sample the filtered second signal at a second sampling frequency ([0059] teaches that the method for processing of the signal described above can be repeated again which can be applied to the second signal).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have further modify the physiological monitoring system and correspondence detection method taught by Kotz to have a band pass filter to filter out wideband noise of the signal and to sample the signal data at a frequency higher than the Nyquist frequency, as taught by Chu, in order to effectively sample the signal and get an accurate reading of the patient’s heart rate (Chu [0059]).
Regarding claim 10, the modified invention of Kotz teaches claim 9, however fails to teach, wherein the second signal is a photoplethysmography signal, and the first frequency band and the 
Burton teaches an invention in the same field of endeavor, wherein the second signal is a photoplethysmography signal (Burton P104 lines 1-18; P104 lines 29-44 teaches using a PPG sensor to track and monitor cardiac function of a subject), and the first frequency band and the second frequency band include the heart rate and harmonics of the heart rate in the subject during the physiological study (P103 line 30 -104 line 44 teaches using a RIP sensor to monitor and track breathing and a PPG sensor to monitor and track cardiac function of a patient, both of these sensors measure heartrate therefore the heart rate and heartrate harmonics would be included in the signal/data recorded by those two sensors).
It would have been obvious to one of ordinary skill in the art before the effective filling date, to have further modified Kotz to have chosen a first signal being RIP signal to track and monitor the breathing of a subject, and a second signal being a PPG signal to track and monitor the cardiac function of a subject and the first frequency band and the second frequency band include the heart rate and harmonics of the heart rate in the subject during the physiological study, as taught by Burton, in order to effectively record respiratory and cardiac function of a subject and provide data that is necessary to understand the physiological activity of a subject, particularly the heart rate, during the sleep study.
Regarding claim 19, the modified invention of Kotz teaches claim 11, however fails to teach wherein the one or more processors are further configured to: sample a first frequency band of the first signal and sample a second frequency band of the second signal. 
Chu teaches an invention in the same field of endeavor, comprising: filtering the frequency band of the first signal ([0058] teaches filtering a physiological signal collected by a sensor by a band pass filter) and sampling the filtered first signal at a first sampling frequency ([0059] teaches sampling the physiological data at a sampling frequency higher than the Nyquist rate), and filtering the frequency 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have further modify the physiological monitoring system and correspondence detection method taught by Kotz to have a band pass filter to filter out wideband noise of the signal and to sample the signal data at a frequency higher than the Nyquist frequency, as taught by Chu, in order to effectively sample the signal and get an accurate reading of the patient’s heart rate (Chu [0059]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Avezedo et al (Wipo WO 2018/001758) teaches tracking a subject’s sleep stage using RIP and PPG sensors.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A RIZZUTO whose telephone number is (571)272-4011.  The examiner can normally be reached on M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571) 272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL A RIZZUTO/Examiner, Art Unit 3792                                                                                                                                                                                                        
/NIKETA PATEL/Supervisory Patent Examiner, Art Unit 3792